Case 19-40262-bem         Doc 146     Filed 09/13/19 Entered 09/13/19 10:27:43           Desc Main
                                     Document      Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

  IN RE:
                                                        CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                 CASE NO. 19-40262-BEM

             Debtor.

                    THIRD MODIFICATION TO PLAN OF REORGANIZATION
        COMES NOW, Aspen Village at Lost Mountain Assisted Living, LLC (“Debtor”) and files

 this Third Modification to Plan of Reorganization (“Modification”). In support of the Modification,

 Debtor shows the Court as follows:

        1.      Debtor filed its “Disclosure Statement for Plan of Reorganization” (Doc. No. 75),

 on April 15, 2019, as supplemented on July 2, 2019 pursuant to the “Supplement to Disclosure

 Statement (Doc. No. 108) (collectively, the “Disclosure Statement”), referring to its “Plan of

 Reorganization” (Doc. No. 76) (as amended or modified, the “Plan”).

        2.      The Court entered an order approving the Disclosure Statement on July 31, 2019

 (Doc. No. 114) and setting the deadline for objections to the Plan and deadline for casting ballots

 regarding the Plan as September 3, 2019.

        3.      Debtor filed its First Modification to Plan of Reorganization (Doc. No. 126) on

 August 28, 2019.

        4.      Debtor filed its Second Modification to Plan of Reorganization (Doc. No. 132) on

 August 30, 2019 (the “Second Modification”) which addressed the treatment of Class 8, Interest

 Claims. The pre-petition Interest in the Debtor are held by Robert Fouse (45%) and Anderson

 Glover (55%). Mr. Fouse, Mr. Glover and Debtor have conferred regarding the treatment of the

 Class 8, Interest Claims, and new terms regarding treatment of interest in the Debtor pursuant to

 the Plan are set forth in this Third Modification.
Case 19-40262-bem         Doc 146     Filed 09/13/19 Entered 09/13/19 10:27:43             Desc Main
                                     Document      Page 2 of 4




          5.     Debtor hereby modifies the Plan in accordance with Sections 1125 and 1127 of

 the Bankruptcy Code. The changes in this Third Modification do not materially or adversely affect

 the rights of any parties in interest which have not had notice and an opportunity to be heard with

 regard thereto.

          6.     Section 4.8 of the Plan is deleted in its entirety and replaced with the following:

          4.8    Class 8: Interest Claims Class 8 consists of the Interest Claims.

          Class 8 consists of the Interest Claims. Anderson Glover and Robert Fouse shall each
 retain their interest in the Debtor as follows: (i) Mr Glover 55% Ownership Interest (i.e. 55
 Membership Interest units) and (ii) Mr. Fouse 45% Ownership Interest (i.e. 45 Membership
 Interest units); provided that, Debtor (by through Debtor’s Manager1) is authorized to issue
 additional Membership Interests (i.e. units) in the Debtor post-Confirmation in Debtor’s business
 judgment and admit the holders of such new units as Members of Debtor. Any such issuance
 shall reduce Mr. Glover’s and Mr. Fouse’s Members Interest and therefore Ownership Interest
 (including the economic interest) in the company pro-rata. Accordingly, and for purpose of
 demonstration only, in the event Debtor issues an additional 900 shares for a total of 1,000
 outstanding Membership Interests (i.e. units) in Debtor, then Mr. Fouse shall retain 45
 Membership Interest units representing 4.5% of the Ownership Interest in the Debtor and Mr.
 Glover shall retain 55 units representing 5.5% of the Ownership Interest in the Debtor. The
 Amended and Restated Operating Agreement of Aspen Village at Lost Mountain Assisted Living,
 LLC dated February 27, 2013 (the “Operating Agreement”) shall be modified to include the
 provisions of this Class 8. The Put Call provisions in Paragraph 12.04 of the Operating Agreement
 shall be deleted in their entirety. Debtor anticipates that the acquisition of funding for completion
 of the Memory Care facility will require that the party providing such funding acquire a substantial
 and majority ownership interest in the Debtor. The terms of the ownership structure in the Debtor
 are still subject to further negotiation. However, as stated, 100% of the Ownership Interest in the
 Debtor shall be vested in Mr. Glover and Mr. Fouse upon the Confirmation Date; provided that
 Debtor may provide for issuance and transfer of interests in the Debtor to the new investor or
 funding source.




 1
     Anderson Glover serves as Debtor’s Manager.


                                                  2
Case 19-40262-bem         Doc 146     Filed 09/13/19 Entered 09/13/19 10:27:43            Desc Main
                                     Document      Page 3 of 4




        7.      Except as expressly set forth in this Modification, the First Modification and Second

 Modification, all terms and provisions of the Plan remain in full force and effect.

        Submitted this 13th day of September, 2019.
                                               ASPEN VILLAGE AT LOST MOUNTAIN
                                               ASSISTED LIVING, LLC
                                               By: /s/ Anderson Glover
                                               Name: Anderson Glover
                                               Title: Manager

                                               JONES & WALDEN, LLC
                                               /s/ Leslie Pineyro
                                               Leslie Pineyro
                                               Georgia Bar No. 969800
                                               Leon S. Jones
                                               Georgia Bar No. 003980
                                               21 Eighth Street, NE
                                               Atlanta, Georgia 30309
                                               (404) 564-9300
                                               Attorneys for Debtor

 Reviewed and Consented to by:
 Robert Fouse

 By: /s/ Evan M. Altman (by Leslie Pineyro with express permission)
 Evan M. Altman, Esq.
 Counsel to Robert Fouse
 Ga Bar No. 014066Northridge 400
 8325 Dunwoody Place
 Building Two
 Atlanta, Georgia 30350
 (770) 394-6466
 Evan.altman@laslawgroup.com




                                                  3
Case 19-40262-bem         Doc 146      Filed 09/13/19 Entered 09/13/19 10:27:43              Desc Main
                                      Document      Page 4 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

  IN RE:
                                                           CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                    CASE NO. 19-40262-BEM

            Debtor.

                                     CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Third Modification
 to Plan of Reorganization (“Modification”) using the Bankruptcy Court’s Electronic Case Filing
 program, which sends a notice of and an accompanying link to the Modification to the following
 parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
 Program:

  - Lindsay P. S. Kolba: lindsay.p.kolba@usdoj.gov; lisa.maness@usdoj.gov;
  - Francesca Macchiaverna: fmacchiaverna@huntermaclean.com; btees@huntermaclean.com
  - Martin P. Ochs: martin.p.ochs@usdoj.gov; and
  - H. Brian Sams: brian.sams@samscole.com.

         I further certify that on this day I caused a copy of the Modification to be served via U.S.
 First Class Mail on the attached matrix and via email with adequate postage prepaid on the
 following parties at the address shown below:

 Robert Fouse
 rlf.cherokeedesign@gmail.com

 Evan Altman
 evan.altman@laslawgroup.com

 Anderson Glover
 andersonglover@rocketmail.com

        This 13th day of September, 2019

                                                        JONES & WALDEN, LLC
                                                        /s/ Leslie Pineyro
                                                        Leslie Pineyro
                                                        Georgia Bar No. 969800
                                                        21 Eighth Street, NE
                                                        Atlanta, Georgia 30309
                                                        (404) 564-9300
                                                        lpineyro@joneswalden.com
                                                        Attorneys for Debtor




                                                    4
